Title: To George Washington from Samuel Huntington, 9 March 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir
            Philadelphia March 9. 1780
          
          Your Excellency will receive herewith enclosed an Act of Congress of the 8th Instant, recommending to the States of Virginia, North, and South Carolina to have in readiness to act as the Operations of the Campaign shall require a Body of five thousand Militia, or State Troops over and above their Quotas of Continental; and to be called into actual Service whenever the Commanding Officer in the southern Department shall deem it necessary.
          your Excellency will also observe the discretionary Directions given to make such Detachment from the Troops under your immediate Command as their Strength and Circumstances will permit to reinforce the southern Army.
          You have also enclosed an Act of the 6th Instant requesting the Exertions of Virginia and the two Carolinas in filling up their Battallions &c.
          It were much to be desired we could obtain a more accurate Knowledge of the number and Strength of the Enemy to the Southward and their intended Operations. I have the honour to be with the greatest respect your Excy’s hble servt
          
            Sam. Huntington President
          
        